Detailed Action

►	The applicant's response (filed 11 NOV 2021) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 1-13 is/are pending.  Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.


►	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 

 ►	Examiner’s have been advised to follow a set of guidelines to determine Subject Matter eligibility under 35 USC 101.  A summary of this guidance can be found at http://federalregister.gov/a/2014-29414. The guidance provides that the examiner determine the broadest reasonable interpretation (i.e.BRI) of the claim and then offers three general questions (i.e. Q1, Q2A and Q2B) to determine eligibility. 

►	In the instant application the BRI is : 
A method for detecting a target base sequence (A) containing a nucleotide with a mutated base from a nucleic acid sample, the method comprising the following steps:
(1) adding a detection probe labeled with a fluorescent dye that can be used in a QP
(Quenching Probe/Primer) method and a competitive probe to the nucleic acid sample,
thereby obtaining a reaction sample, so that the fluorescent-labeled detection probe or the
competitive probe hybridizes with a target nucleic acid having the target base sequence
(A) in the reaction sample;
(2) measuring a fluorescence intensity while changing the temperature of the reaction sample;
and
(3) performing first order differentiation of a temperature-fluorescence intensity curve
obtained from the measurement results in (2)[[,]]; and,
(4) detecting the target base sequence (A) containing the nucleotide with the mutated base in
the nucleic acid sample, the detecting including
identifying a substantial quenching peak in the nucleic acid sample when the target base
sequence is present in the reaction sample, the quenching peak appearing in the
thermal dissociation curve; and,
not identifying a substantial quenching peak in the nucleic acid sample when the target
base sequence is not substantially contained in the reaction sample:
wherein, the adding includes
(i) designing the base sequence of the fluorescent-labeled detection probe centains
to contain a base sequence (A’) complementary to the target base sequence (A),
(ii) designing the base sequence of the competitive probe certains to contain a base
sequence (B’) complementary to a non-target base sequence (B) that is the same
base sequence as the target base sequence (A) except that the nucleotide with a
mutated base is replaced with a nucleotide with an unmutated base, and
(iii) experimentally determining  the amount
to be added to the nucleic acid sample of each of the fluorescent-labeled
detection probe and the competitive probe,, the experimentally determining including:
(a) adding the fluorescent-labeled detection probe and the competitive probe
to each of
a control target nucleic acid sample that contains the target nucleic acid, but
does not substantially contain a non-target nucleic acid having the non-
target base sequence (B); and,

target nucleic acid, but contains the non-target nucleic acid:
(b) measuring a fluorescence intensity while changing the temperature of each
of the control reaction samples; and,
(c) performing first order differentiation of each of the temperature-
fluorescence intensity curves obtained from the measurement results,
wherein the adding, measuring, and performing are done so that a functional
result of a first order derivative curve for the control target reaction sample
has a substantial peak (maximum value), but a first order derivative curve
for the control non-target reaction sample does not substantially have a
substantial peak.

Q1. 	Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter?
If yes, the examiner is to proceed to question 2A.  
If the answer to the first question is no, the claim is to be rejected under 35 USC 101 as directed to patent ineligible subject matter. 
In the instant application the answer to the first question is Yes, the claim is directed to a process.
 
Q2A. 	Does the claim recite or involve one or more judicial exceptions?
If no, the claim is patent-eligible, and the analysis is complete.
If yes, or if it is unclear whether the claim recites or involves a judicial exception, proceed to Question 2B.
Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products.  
In the instant application the  answer to the second  question is : Yes,  because the claims encompass an abstract idea (i.e. identifying  or not identifying a substantial quenching peak
 Which can be done by reading/considering a thermal dissociation curve 



Q2B. 	Does the claim as a whole recite something “significantly more” than the judicial exception(s)?
If the answer is yes, the claim is patent-eligible, and the analysis is complete.
If the answer is no, the claim is to be rejected under 35 USC 101 as directed to patent ineligible subject matter. 
In the instant application the answer to question 2B is “No” because the steps taken beyond the identifying steps are routine and conventional in the art. 
 
►	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea and/or the natural phenomena. In the claims as currently drawn, the identifying step can be done in the human mind simply by thinking about the hybridization assay results/thermal dissociation curve.  The additional claim element(s) or combination of elements in the claim(s) other than  the abstract idea and/or the natural phenomena do not provide meaningful limitation(s) to transform the abstract idea/natural phenomena into patent eligible subject matter because the additional claim element(s)/step(s)  taken are routine and conventional in the art.
In light of the above consideration and the USPTO guidance, the claims are deemed non-statutory.
35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. [US 2010//0216123 – hereinafter “Hirai”].

Claim 1 is drawn to a method for detecting a target base sequence (A) containing a nucleotide with a mutated base from a nucleic acid sample, the method comprising the following steps:
(1) adding a detection probe labeled with a fluorescent dye that can be used in a QP
(Quenching Probe/Primer) method and a competitive probe to the nucleic acid sample,
thereby obtaining a reaction sample, so that the fluorescent-labeled detection probe or the
competitive probe hybridizes with a target nucleic acid having the target base sequence
(A) in the reaction sample;
(2) measuring a fluorescence intensity while changing the temperature of the reaction sample;
and

obtained from the measurement results in (2)[[,]]; and,
(4) detecting the target base sequence (A) containing the nucleotide with the mutated base in
the nucleic acid sample, the detecting including
identifying a substantial quenching peak in the nucleic acid sample when the target base
sequence is present in the reaction sample, the quenching peak appearing in the
thermal dissociation curve; and,
not identifying a substantial quenching peak in the nucleic acid sample when the target
base sequence is not substantially contained in the reaction sample:
wherein, the adding includes
(i) designing the base sequence of the fluorescent-labeled detection probe centains
to contain a base sequence (A’) complementary to the target base sequence (A),
(ii) designing the base sequence of the competitive probe certains to contain a base
sequence (B’) complementary to a non-target base sequence (B) that is the same
base sequence as the target base sequence (A) except that the nucleotide with a
mutated base is replaced with a nucleotide with an unmutated base, and
(iii) experimentally determining the amount to be added to the nucleic acid sample of each of the fluorescent-labeled detection probe and the competitive probe, the experimentally determining including:
(a) adding the fluorescent-labeled detection probe and the competitive probe
to each of
a control target nucleic acid sample that contains the target nucleic acid, but
does not substantially contain a non-target nucleic acid having the non-
target base sequence (B); and,
a control non-target nucleic acid sample that does not substantially contain the
target nucleic acid, but contains the non-target nucleic acid:
(b) measuring a fluorescence intensity while changing the temperature of each
of the control reaction samples; and,
(c) performing first order differentiation of each of the temperature-
fluorescence intensity curves obtained from the measurement results,
wherein the adding, measuring, and performing are done so that a functional
result of a first order derivative curve for the control target reaction sample
has a substantial peak (maximum value), but a first order derivative curve
for the control non-target reaction sample does not substantially have a

Hirai teach a method for detecting  a target base sequence (A) containing a nucleotide with a mutated base from a nucleic acid sample which comprises most of the limitations of Claim 1 except Hirai do not teach experimentally determining the amount to be added to the nucleic acid sample of each of the fluorescent-labeled detection probe and the competitive probe such that a functional result of a first order derivative curve for the control target reaction sample has a substantial peak (maximum value), but a first order derivative curve
for the control non-target reaction sample does not substantially have a substantial peak. However, it is well established that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

As regards Claim 2, see any of Fig. 1 panels (A) -(D). Also note that the reference
samples used by Hirai in their examples contain plasmid DNA (i.e. non-target nucleic acid other
than the target nucleic acid).

As regards Claims 9-10, see at least paras 36-37

As regards Claim 11, see para 48 in Hirai.

As regards Claim 12, see at least para 29.

►	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai as applied above against Meurs et al. [Genomics 90 : 261-264
(2007) — hereinafter “Meurs’].

Claim 13 is drawn to an embodiment of the method of Claim 1 wherein the mutation is a
substitution.
Hirai teach a method of detecting a mutation in a sample for the reason(s) outlined
above. That said, Hirai do not explicitly teach detecting a substitution mutation. However,
substitution mutations were known as was their detection out of biological samples, see at least
the title and abstract in Meurs. Accordinly, absent an unexpected result it would have been
prima facie obvious to the PHOSITA at the time of the invention to substitute the mutation of
Meurs for the mutations (i.e. SNPs) of Hirai. Please note that substitution of one known second

would have been prima facie obvious to the ordinary artisan at the time of the invention in the
absence of an unexpected result. As regards the motivation to make the substitution recited
above, the motivation to combine arises from the expectation that the prior art elements will
perform their expected functions to achieve their expected results when combined for their
common known purpose. Support for making this obviousness rejection comes from the
M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v.
Teleflex, Inc., et al., 550 U.S.398 (2007).


Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are moot in view of the new ground(s) of rejection. After a careful review of the applicant’s application and of the applicant’s response and the arguments therein, it appears the applicant has discovered and are attempting to claim a method wherein the optimal concentration(s) of the labeled probe and unlabeled probe [ i.e. competitive probe (applicant’s terminology)  – inhibitory polynucleotide (Hirai’s terminology) ] is determined such that a substantial peak is  seen  which corresponds to a nucleic acid to be detected (i.e. mutated DNA)  and such that no peak is seen which corresponds to a nucleic acid not to be detected (i.e. wild-type DNA). However it is noted, as discussed above,  it is well established,  “that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Conclusion

C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          
C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov